Exhibit 10.6
Rentech Inc.
Compensation Plan for Non-Employee Directors
Effective January 2010, the compensation plan for non-employee directors
provides for an annual retainer of $30,000 to be paid in $7,500 quarterly
increments to each non-employee director. Additional cash compensation is
provided for participation in committees of the Board, up to a maximum of
$15,000 per year for all committee work. The Chairman of the Board receives
$25,000 per year, the Chairman of the Audit Committee receives $15,000 per year;
the Chairman of the Compensation and the Chairman of the Nominating Committee
receive $7,500 per year; and regular committee members receive $5,000 per year.
Directors are reimbursed for reasonable out-of-pocket expenses incurred in their
capacity as directors. No additional cash fees are paid to directors for
attendance at Board or committee meetings.
Each new non-employee member of the Board is granted a five-year, fully-vested
option to purchase 20,000 shares of the Company’s common stock at the fair
market value of the Company’s common stock on the date of grant. Each
non-employee director serving immediately following the Company’s annual meeting
of shareholders also is granted the number of shares of fully vested Company
common stock obtained by dividing $50,000 by the fair market value of the
Company’s common stock on the date of grant, rounded up to the nearest 100
shares. Each non-employee director serving immediately following the Company’s
annual meeting of shareholders also is granted a stock option with a six-year
term to purchase shares of the Company’s common stock equal in value to $25,000
based on the Black-Scholes option-pricing model at an exercise price equal to
the fair market value of a share of the Company’s common stock on the date of
grant, determined in accordance with our Incentive Plan. The stock option will
vest in a single installment on the earlier of the one year anniversary of the
date of grant and the Company’s annual meeting of shareholders, subject to the
director’s continued Board service through such date.
Directors who are employees of Rentech do not receive additional compensation
for their services.

 

